Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on November 30th, 2021, claim 1 has been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefgen et al. (US 20140366164 A1) in view of Phillips et al. (US 20180087710 A1) and Berglund et al. (US 20160201359 A1).
In regards to claim 1, Hoefgen teaches a portable article and a system for monitoring the portable article, the monitoring system having an armed state and an unarmed state (Paragraphs 9, 13), i.e. a portable device such a s an electronic device being monitored and a secured in a locked and unlocked state (based on authorization) and accompanied with an alarm/security system.  Hoefgen also teaches monitoring system comprising an actuator system that is operable to change the monitoring system between the armed state and the unarmed state (Paragraphs 9, 19, 49).  Furthermore, Hoefgen teaches 
Though Hoefgen teaches the system being equipped with alarm capabilities, Hoefgen is not specific to the alarm protocols ala the monitoring system in an armed/locked state configured to generate a signal as an incident of a system breach.  Phillips on the other hand teaches a monitoring system, monitoring a portable electronic device capable of being configured in an armed state and further generate a signal as an incident of a system breach (Paragraph 46).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Phillips teaching with Hoefgen’s teaching in order to effectively notify the user of a security breach.
Hoefgen modified fails to teach the system configured so that with the monitoring system in the unarmed state the detectable signal will not be generated as an incident of the system  breach occurring.  Berglund teaches the use of biometric key readings to transmit and wireless or wired electronic signal to disarm and/or arm the alarm monitoring system (Paragraph 42),  such that when tampered with thereafter the input of the biometric key, and alarm signal is not triggered, and enable further examination by way of a secured tether (further using Phillip’s specific teaching of a fingerprint input to arm or disarm a display article) (Paragraphs 37-39, 51).   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berglund’s teaching with Hoefgen modified’s teaching in order to avoid false alarm triggered signals.
In regards to claim 2, Hoefgen modified teaches the monitoring system is changed from one of the armed state and unarmed state into the other of the armed state and the unarmed state as an incident of the input being generated (Paragraphs 57, 58).
In regards to claim 3, Hoefgen modified teaches the incident of the input being generated; the actuator system is operable to change the monitoring system from one of the armed and unarmed states into the other of the armed and unarmed states (Paragraphs 57, 58).
In regards to claim 5, Hoefgen modified teaches the actuator system comprises a fingerprint detector that is configured to operate by pressing one or more fingers on a surface by way of a finger or palm print sensor surface (Paragraph 57).

In regards to claim 8, Hoefgen modified via Phillips teaches the generation of the detectable signal is a change in orientation of the portable article (Paragraph 46), i.e. being moved from the rest/locked position by an unauthorized user.
In regards to claim 9, Hoefgen modified via Phillips teaches the system breach that causes the generation of the detectable signal is a movement of the portable article outside of a prescribes area (Paragraph 74).
In regards to claim 10, Hoefgen modified via Phillips teaches the generation of the detectable signal is a separation of a part of the monitoring system from the portable article (Paragraph 46).
In regards to claim 11, Hoefgen modified via Phillips teaches the system breach that causes the generation of the detectable signal is a reconfiguration of a part of the monitoring system (Paragraph 58).
In regards to claim 12, Hoefgen modified via Phillips teaches the monitoring system comprising a signal generator on the portable article and a signal receiver and a system breach results from the signal generator and signal receiver either: establishing communication or having a communication interrupted (paragraphs 61, 62).
In regards to claim 13, Hoefgen modified via Phillips teaches the monitoring system comprising a signal generator on the portable article and a signal receiver and a system breach results from the signal generator and signal receiver either: establishing communication or having a communication interrupted (paragraphs 61, 62).
In regards to claim 14, Hoefgen modified via Phillips teaches the system breach that causes the generation of the detectable signal is movement of the portable article (Paragraph 46).
In regards to claim 15, Hoefgen modified via Phillips teaches the generated signal being communicated to a receiver (Paragraphs 71, 73).
In regards to claim 16, Hoefgen modified via Phillips teaches the receiver generating a separate signal that can be identified by the user (Paragraph 66).

In regards to claim 18, Hoefgen modified via Phillips teaches the generated signal being a visual signal (Paragraph 66).
In regards to claim 19, Hoefgen modified teaches the portable article being a portable electronic article (Abstract; Paragraphs 8, 15).
In regards to claim 20, Hoefgen modified teaches the portable article is a portable smart device displayed on a stand with the monitoring system in the armed state (Paragraph 9; Figure 5).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefgen et al. (US 20140366164 A1) in view of Phillips et al. (US 20180087710 A1) and Berglund et al. (US 20160201359 A1) as applied to claim 1 above, and further in view of Scalisi (US 20170048495 A1).
In regards to claim 4, Hoefgen modified fails to disclose the specific fingerprint verification technique to actuate the actuator.  Scalisi on the other hand teaches the finger scanner 4004 can analyze fingerprint patterns including arch patterns, loop patterns, and whorl patterns. The finger scanner 4004 can include any suitable fingerprint sensor including optical, ultrasonic, passive capacitance, and active capacitance sensors (Paragraph 394). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Scalisi’s teaching with Hoefgen’s teaching in order to cost effectively scan a user’s biometrics for security purposes.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefgen et al. (US 20140366164 A1) in view of Phillips et al. (US 20180087710 A1) and Berglund et al. (US 20160201359 A1) as applied to claim 1 above, and further in view of Othman et al. (US 20180165508 A1).
In regards to claim 6, Hoefgen modified fails to teach the finger print detector requiring the finger to be dragged relative to a surface.  Othman on the other hand teaches finger print detector requiring the finger to be dragged relative to a surface and further authenticating the users fingerprint for security purposes (Paragraph 109).  It would have been obvious to a person of ordinary skill in the art before the .


Response to Arguments
Examiner has acknowledged applicant’s amendments, and has addressed them above under new grounds of rejection.  Berglund teaches the disarming the alarm/monitoring system of a retail display device such that the device  may be examined/ tampered without triggering an alarm signal, the device when securely disarmed may be examined and extended by way of a tether, which may also act as a charger for the electronic device.  By Berglund teaching the biometric key being executed as an NFC signal or an electronic signal that disarms the device, Berglund’s teaching reads over the applicant’s claim language as written.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685